 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8

 9

10
     UNITED STATES OF AMERICA,     )             CASE NO. CR 17-211-GW
11                                 )
                                   )
12             Plaintiff,          )             **AMENDED** JUDGMENT REVOKING
                                   )             AND   REINSTATING    SUPERVISED
13        v.                       )             RELEASE AND COMMITMENT ORDER
                                   )
14   AUKILIA CHEATHAM,             )
                                   )
15                                 )
               Defendant.          )
16                                 )
     ______________________________)
17

18        On   February    25,   2019   and    March   4,   2019,   attorney   for   the

19   Government, Shawn Andres, U.S. Probation Officer Sandra Acevedo and the

20   Defendant appeared in person with appointed counsel, Elena R. Sadowsky,

21   DFPD; and the Defendant, after having been advised of the six-count

22   allegations contained in the Petitions on Probation and Supervised

23   Release filed July 17, 2018 and February 20, 2019, admitted to the

24   truthfulness of the six allegations.

25        Whereas,   the    Defendant    has    admitted    that    she   violated   the

26   conditions of Supervised Release Orders imposed on January 11, 2018, the

27   Court finds the Defendant in violation of her Supervised Release order.

28   //
 1           IT IS THE JUDGMENT OF THE COURT that supervised release be revoked

 2   and Aukilia Cheatham be committed to the custody of the Bureau of

 3   Prisons to TIME SERVED, as to Counts one through four. The Defendant

 4   shall     be    released       to     the   custody       of   the    Prototypes     program

 5   representative,        who     will   transport     the    Defendant    directly     to   the

 6   Prototypes program.            Upon release from confinement, Defendant Aukilia

 7   Cheatham will be placed on supervised release for a term of 12 months,

 8   upon    the    same    terms    and    conditions     originally      imposed,     with   the

 9   following additional special conditions: (1) The Defendant shall comply

10   with the rules and regulations of the United States Probation & Pretrial

11   Services Office and General Order 18-10; (2) The Defendant shall reside

12   at, participate in and successfully complete the Prototypes residential

13   substance      abuse    treatment       program   approved       by   the   United   States

14   Probation & Pretrial Services Office, that includes testing to determine

15   whether the offender has reverted to the use of drugs or alcohol; and

16   the offender shall observe the rules of that facility.

17           Allegations five and six are dismissed.

18           IT IS ORDERED that the Clerk deliver a copy of this judgment and

19   Probation/Commitment Order to the U.S. Marshal and the U.S. Probation

20   Office.

21

22   DATE: March 4, 2019                            ____________________________
                                                    GEORGE H. WU
23                                                  UNITED STATES DISTRICT JUDGE

24   FILED:
     KIRY K. GRAY,         CLERK
25

26
     by Javier Gonzalez
27       Deputy Clerk

28

                                                   2
